DETAILED ACTION
This is in reply to a Request for Continued Examination filed on February 8, 2021 and an interview on March 18, 2021 regarding Application No. 15/981,586.  Applicants amended claims 1, 11, 17, 21, and 22 and canceled claim 23.  Claims 1-22 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission (After Final Consideration Pilot Program 2.0 Request filed on January 8, 2021) has been entered.


Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Authorization for the amendments was given by Applicants’ representative James Merrick on March 18, 2021.





The application has been amended as agreed to as follows:

11. (Currently Amended) A display device, comprising: 
a first switching element which comprises a first gate electrode connected to a first node, a first electrode connected to a driving power source line, and a second electrode connected to a second node; 
a second switching element which comprises a second gate electrode connected to a scan line, a third electrode connected to the first node, and a fourth electrode connected to a data line; 
a third switching element which comprises a fifth electrode connected to the second node, a third gate electrode connected to a first light emission control line, and a sixth electrode connected to a third node; 
a fourth switching element which comprises a seventh electrode connected to the second node, a fourth gate electrode connected to a second light emission control line, and an eighth electrode connected to a fourth node; 
a fifth switching element which comprises a ninth electrode connected to the second node, a fifth gate electrode connected to a sensing control line, and a tenth electrode connected to a sensing voltage line; 
a first light emitting diode which comprises a first element electrode connected with the third node and a second element electrode connected with the fourth node; 
a second light emitting diode which comprises a third element electrode connected with the fourth node and a fourth element electrode connected with the third node; and 

wherein a voltage of a first power source of the common power source line is applied to the eighth electrode, the second element electrode, and the third element electrode through the first switch, and 
wherein a voltage of a second power source of the common power source line is applied to the sixth electrode, the first element electrode, and the fourth element electrode through the first switch, and 
wherein the first light emitting diode emits light by a current flowing from the first element electrode toward the second element electrode, and the second light emitting diode emits light by a current flowing from the third element electrode toward the fourth element electrode.  


17. (Currently Amended) A display device, comprising: 
a driving power source line; 
a first switching element which comprises a first electrode, a second electrode, and a first gate electrode, the first electrode being connected with the driving power source line; 
a second switching element which comprises a third electrode connected with the first gate electrode, a second gate electrode connected with a scan line, and a fourth electrode connected with a data line; 
a sixth electrode; 
a fourth switching element which comprises a seventh electrode connected with the second electrode, a fourth gate electrode connected with a second light emission control line, and an eighth electrode; 
a fifth switching element which comprises a ninth electrode connected with the second electrode, a fifth gate electrode connected with a sensing control line, and a tenth electrode connected with the data line; 
a first light emitting diode which comprises a first element electrode connected with the sixth electrode and a second element electrode connected with the eighth electrode; 
a second light emitting diode which comprises a third element electrode connected with the eighth electrode and a fourth element electrode connected with the sixth electrode; and 
a first switch which includes a first terminal connected to a common power source line, a second terminal connected to the sixth electrode and a third terminal connected to the eighth electrode, 
wherein the second terminal and the third terminal are physically separated from each other, and 
wherein the first light emitting diode emits light by a current flowing from the first element electrode toward the second element electrode, and the second light emitting diode emits light by a current flowing from the third element electrode toward the fourth element electrode.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record does not teach:
A display device, comprising: 
a driving power source line; 
a first switching element which comprises a first electrode, a second electrode, and a first gate electrode, the first electrode being connected with the driving power source line; 
a second switching element which comprises a third electrode connected with the first gate electrode, a second gate electrode connected with a scan line, and a fourth electrode connected with a data line; 
a third switching element which comprises a fifth electrode connected with the second electrode, a third gate electrode connected with a first light emission control line, and a sixth electrode; 
a fourth switching element which comprises a seventh electrode connected with the second electrode, a fourth gate electrode connected with a second light emission control line, and an eighth electrode; 
a fifth switching element which comprises a ninth electrode connected with the second electrode, a fifth gate electrode connected with a sensing control line, and a tenth electrode connected with a sensing voltage line; 

a second light emitting diode which comprises a third element electrode connected with the eighth electrode and a fourth element electrode connected with the sixth electrode; and 
a first switch which includes a first terminal connected to a common power source line, a second terminal connected to the sixth electrode and a third terminal connected to the eighth electrode, 
wherein the second terminal and the third terminal are physically separated from each other, and 
wherein the first light emitting diode emits light by a current flowing from the first element electrode toward the second element electrode, and the second light emitting diode emits light by a current flowing from the third element electrode toward the fourth element electrode.  


Regarding claim 11, the prior art of record does not teach:
A display device, comprising: 
a first switching element which comprises a first gate electrode connected to a first node, a first electrode connected to a driving power source line, and a second electrode connected to a second node; 

a third switching element which comprises a fifth electrode connected to the second node, a third gate electrode connected to a first light emission control line, and a sixth electrode connected to a third node; 
a fourth switching element which comprises a seventh electrode connected to the second node, a fourth gate electrode connected to a second light emission control line, and an eighth electrode connected to a fourth node; 
a fifth switching element which comprises a ninth electrode connected to the second node, a fifth gate electrode connected to a sensing control line, and a tenth electrode connected to a sensing voltage line; 
a first light emitting diode which comprises a first element electrode connected with the third node and a second element electrode connected with the fourth node; 
a second light emitting diode which comprises a third element electrode connected with the fourth node and a fourth element electrode connected with the third node; and 
a first switch which selectively connects a common power source line with the third node or the fourth node, 
wherein a voltage of a first power source of the common power source line is applied to the eighth electrode, the second element electrode, and the third element electrode through the first switch, and 

wherein the first light emitting diode emits light by a current flowing from the first element electrode toward the second element electrode, and the second light emitting diode emits light by a current flowing from the third element electrode toward the fourth element electrode.  


	Regarding claim 17, the prior art of record does not teach:
A display device, comprising: 
a driving power source line; 
a first switching element which comprises a first electrode, a second electrode, and a first gate electrode, the first electrode being connected with the driving power source line; 
a second switching element which comprises a third electrode connected with the first gate electrode, a second gate electrode connected with a scan line, and a fourth electrode connected with a data line; 
a third switching element which comprises a fifth electrode connected with the second electrode, a third gate electrode connected with a first light emission control line, and a sixth electrode; 

a fifth switching element which comprises a ninth electrode connected with the second electrode, a fifth gate electrode connected with a sensing control line, and a tenth electrode connected with the data line; 
a first light emitting diode which comprises a first element electrode connected with the sixth electrode and a second element electrode connected with the eighth electrode; 
a second light emitting diode which comprises a third element electrode connected with the eighth electrode and a fourth element electrode connected with the sixth electrode; and 
a first switch which includes a first terminal connected to a common power source line, a second terminal connected to the sixth electrode and a third terminal connected to the eighth electrode, 
wherein the second terminal and the third terminal are physically separated from each other, and 
wherein the first light emitting diode emits light by a current flowing from the first element electrode toward the second element electrode, and the second light emitting diode emits light by a current flowing from the third element electrode toward the fourth element electrode.  


Accordingly, independent claims 1, 11, and 17 are allowed over the prior art of record.  In addition, dependent claims 2-10, 12-16, and 18-22 are allowed over the prior art of record.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626